                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Criminal Case No. 19-cr-264-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     TIMOTHY SPIKES,
2.     SYLVIA MONTOYA,

       Defendants.


   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ JOINT
  MOTION TO DISMISS INDICTMENT OR IN THE ALTERNATIVE TO SUPPRESS
EVIDENCE AND REQUEST FOR ORAL ARGUMENT AND DENYING DEFENDANTS’
            JOINT MOTION REQUESTING A FRANKS HEARING


       The Government charges Timothy Spikes with: (1) one count of possession of a

firearm in furtherance of a drug trafficking crime, 18 U.S.C. § 924(c)(1)(A)(i); (2) one

count of possession with intent to distribute a mixture or substance containing a

detectable amount of cocaine base, a Schedule II controlled substance, 21 U.S.C. §§

841(a)(1) and (b)(1)(C); (3) one count of possession with intent to distribute a mixture or

substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, 21 U.S.C. §§ 841(a)(1) and (b)(1)(C); (4) one count of possession

of a firearm / ammunition by a prohibited person, 18 U.S.C. § 922(g)(1); (5) one count of

possession with intent to distribute 28 grams or more of cocaine base, a Schedule II

controlled substance, 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(iii); (6) one count of
possession with intent to distribute 5 grams or more methamphetamine (actual), a

Schedule II controlled substance, 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(viii); (7) one

count of maintaining a drug premises, 21 U.S.C. § 856(a)(1), and (8) one count of

possession with intent to distribute a mixture or substance containing a detectable

amount of heroin, a Schedule I controlled substance, 21 U.S.C. §§ 841(a)(1) and

(b)(1)(C). (ECF No. 1.)

      The Government also charges Sylvia Montoya with (1) one count of possession

with intent to distribute 28 grams or more of cocaine base, a Schedule II controlled

substance, 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(iii); (2) one count of possession with

intent to distribute 5 grams or more methamphetamine (actual), a Schedule II controlled

substance, 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(viii); and (3) one count of maintaining a

drug premises, 21 U.S.C. § 856(a)(1). (Id.)

      Before the Court is Defendants’ Joint Motion to Dismiss Indictment Or In The

Alternative To Suppress Evidence and Request for Oral Argument (“Motion to

Suppress”), filed April 20, 2020. (ECF No. 68.) The Government responded on May 6,

2020 (ECF No. 72), Defendants replied on July 15, 2020 (ECF No. 78), and the

Government filed a sur-reply on August 19, 2020 (ECF No. 84).

      Also before the Court is Defendants’ Joint Motion Requesting a Franks Hearing

(“Franks Motion”), filed on January 29, 2021. (ECF No. 108.) The Government

responded on February 16, 2021 (ECF No. 110), and Defendants replied on March 15,

2021 (ECF No. 112).

      For the reasons set forth herein, the Motion to Suppress is granted in part and

denied in part, and the Franks Motion is denied.

                                              2
                                       I. BACKGROUND 1

       On March 6, 2019, Investigators Jeffery Wheelis and Andrew Merino from the

Aurora Police Department (“APD”) narcotics unit were conducting visual surveillance of

the Summit View Inn located at 11800 East Colfax Ave., Aurora, Colorado (the “Motel”).

(ECF No. 168 ¶ 1.) The Motel has a history of criminal conduct including narcotics

transactions, prostitution, robberies, gang activities, and shootings. (Id.)

A.     Traffic Stop of the 2019 Charger

       At approximately 11:55 a.m., Investigators Wheelis and Merino observed a white

2019 Dodge Charger (the “2019 Charger”) pull into the motel parking lot and saw an

unknown African American male—later identified as Spikes—exit the driver’s side of the

vehicle. (Id. ¶ 2.) Spikes spoke briefly with another unknown African American male in

the parking lot before walking into motel room #205. (Id.) Investigators Wheelis and

Merino observed a number of people walking in and out of the motel room. (Tr. II at

122.)2 Thereafter, Spikes left the motel room and drove away. (ECF No. 68 ¶ 3.)

Investigators Wheelis and Merino contacted APD Patrol Officer Peter Ponich and

conveyed their observations. (Id.)

       At approximately 12:17 p.m., Officer Ponich pulled over Spikes on suspicion of a

traffic violation for having windows that are illegally tinted. (Id. ¶ 4.) After running


       1 All citations to docketed materials are to the page number in the CM/ECF header,
which sometimes differs from a document’s internal pagination. This factual summary is taken
from the parties’ briefs and supporting exhibits, as well as testimony from the evidentiary
hearing.

       2
         As of the date of this Order, the parties have not requested an official copy of the full
Evidentiary Hearing transcript. Thus, in this Order, the Court will cite the two draft volumes of
the Evidentiary Transcript prepared by the court reporter (“Tr. I” and “Tr. II”).

                                                 3
Spikes’s license and registration, Officer Ponich asked Spikes to exit the vehicle to

await the arrival of another officer who was bringing a window-tint meter to measure the

tint on the 2019 Charger. (Id. ¶ 5.) Officer Ponich conducted a pat-down of Spikes,

which did not uncover any weapons or contraband. (Id.)

B.     K-9 Puck Sniff of the 2019 Charger

       While waiting for the tint meter to arrive, APD Officer Eric Dortch arrived at the

scene with his K-9 patrol dog (“K-9 Puck”). Investigator Dortch deployed K-9 Puck

around the exterior of the 2019 Charger, despite Spikes’s repeated statements that he

did not consent to a search of his vehicle. (Id. ¶ 8; ECF No. 68-5 at 12:30.)

       Investigator Dortch testified that K-9 alerted to the odor of narcotics outside the

vehicle. (Tr. I at 63–65; ECF No. 72-1 (“I deployed K-9 ‘Puck’ around the exterior of the

vehicle starting at the rear driver side bumper. K-9 ‘Puck’ alerted to the passenger side

door, by rising onto his hind legs, and intense sniffing at the door seam and door

handle. This alert indicated to me that the odor of a controlled substance was present

within the vehicle. K-9 ‘Puck’ again alerted to the driver side door by rising onto his hind

legs, a severe head whip and intense sniffing at the door seam and door handle. This

alert again indicated to me that the odor of a controlled substance was present within

the vehicle.”).)

       Thereafter, K-9 Puck was then deployed inside of the Spikes’s vehicle, where

Investigator Dortch testified that K-9 Puck gave a final indication to the odor of narcotics

in the area of the front center console and dash near the glovebox and front passenger

seat. (Tr. I at 73; ECF No. 72-1 at 1 (“I deployed K-9 ‘Puck’ on the interior of the



                                             4
vehicle. K-9 ‘Puck’ spent most of the time focused on the front passenger seat and

front dashboard and center console area of the vehicle. K-9 ‘Puck’ alerted in this area

with intense sniffing, and then indicated on the front center console and dash near the

glove box and front passenger seat by stopping and staring. This is an indication that

the odor of a controlled substance is present within the specific area.”).)

       Defendants dispute that K-9 Puck gave either an alert or positive indication to the

odor of narcotics in or around the 2019 Charger. (ECF No. 68 at 15–17.)

C.     The First Search of the Charger

       After deploying K-9 Puck, Investigator Dortch conducted a hand search of the

2019 Charger, which did not reveal any contraband. (Id. ¶ 9.) He did, however, find a

large amount of unused Ziploc sandwich bags on the rear passenger floorboard and

three cell phones in the center console. (ECF No. 72 ¶ 11.) He unsuccessfully

attempted to open a locked glove compartment, and Spikes refused to provide him with

a key for the glove compartment. (Id.) Investigator Dortch then decided to impound the

vehicle while he applied for a search warrant. (ECF No. 68 ¶ 9.)

       At approximately 12:33 p.m.—after Investigator Dortch deployed K-9 Puck—APD

Sergeant Jonathan Carelock arrived at the scene of the traffic stop with a window-tint

meter. (Id. ¶ 6.) He determined the front passenger window of the 2019 Charger only

allowed 5% of light transmission to pass through, below the state limit of 27%. (Id.)

       At approximately 12:58 p.m., APD Officer Kenneth Forrest arrived on the scene

and completed an inventory search and vehicle report form. (Id. ¶ 10.) The 2019

Charger was then towed to the APD evidence bay. (Id.)

       At approximately 1:04 p.m., Officer Ponich issued Spikes a municipal traffic

                                             5
summons for unlawful window tinting. (Id. ¶ 11.) Spikes was then released. (Id.)

D.    The Second Search of the Charger & Search Warrant Application

      The 2019 Charger was equipped with a Momento M5 audio and video recording

dash camera device (the “Dash Camera”). (Id. ¶ 12.) The Dash Camera has a motion

sensor that triggers audio and video recording to a SD memory card (the “SD card”)

while the 2019 Charger is parked. (Id.)

      Investigators Wheelis and Merino conducted a second search of the 2019

Charger at the APD evidence bay. The following day, on March 7, 2019, Investigator

Wheelis authored and submitted an application for a search warrant of the 2019

Charger. (Id. ¶ 14.) An Arapahoe County Magistrate Judge authorized the search

warrant on March 11, 2019. (Id.)

      On March 12, 2019, Investigator Wheelis obtained access to the 2019 Charger’s

glove compartment and discovered a semi-automatic pistol, a digital scale, cocaine, and

methamphetamine. (Id. ¶ 15.)

E.    The Arrest Warrant & The Arapahoe County Case

      On March 26, 2019, Investigator Wheelis authored and submitted an application

for an arrest warrant of Spikes based on evidence discovered from the March 6, 2019

search of the 2019 Charger. (Id. ¶ 16; ECF No. 68-1.) An Arapahoe County District

Court Judge signed and authorized the arrest warrant on March 28, 2019 (the “Arrest

Warrant”). (ECF No. 68 ¶ 16.)

      Thereafter, state prosecutors charged Spikes in the 18th Judicial District State

Court of Colorado, Case No. 19CR913 (the “Arapahoe County Case”). (Id. ¶ 17.) On

May 31, 2019, the Arapahoe County Case was dismissed on a motion by the

                                           6
prosecution. (Id. ¶ 23.)

F.     March 28, 2019 Arrest & Search of Spikes & the Denver County Case

       On March 28, 2019, the Denver Police Department (“DPD”) arrested Spikes

pursuant to the Arrest Warrant. (Id. ¶ 18.) At the time, Spikes was a passenger in a

2018 black Dodge Charger (the “2018 Charger”), which was driven by Montoya. (Id.)

Officers detained Montoya at the scene but released her without charges. (Id.)

       A search of the 2018 Charger uncovered $3,000 in U.S. currency and an empty

clear bag in the center console. (Id. ¶ 20.) The 2018 Charger was then seized and

towed to the DPD vehicle impound lot and held as evidence. (Id.)

       DPD officers took Spikes into custody by and transported him to the DPD station.

(Id. ¶ 19.) At the station, Sergeant Foster authorized a strip search of Spikes, which

revealed heroin. (Id.)

       On April 2, 2019, state prosecutors charged Spikes in Denver District Court with

multiple felony drug offenses (the “Denver County Case”). (Id.) On June 14, 2019,

Spikes’s Denver County Case was also dismissed. (Id. ¶ 23.)

G. Spoliation of Pole Camera Evidence

       After learning that Spikes was connected to Montoya—a Denver Sheriff’s

deputy—DPD investigators installed a mobile HALO pole camera (the “pole camera”) to

view the parking lot of the 3966 S. Wadsworth Blvd., Lakewood, Colorado (the

“Wadsworth Apartment”) in March 2019. (ECF No. 72 at 8, 21; Tr. II at 62–65.)

       On June 14, 2019, pursuant to the Discovery Conference Memorandum and

Order, the Government specifically indicated that it had “Electronic surveillance of the

Defendant or his premises: pole camera,” in its possession and that it would permit

                                            7
discovery of the video surveillance. (ECF No. 16 at 5.). Montoya’s counsel also

requested the pole camera footage on December 18, 2019. (ECF No. 72 at 21.)

      The Government and DPD Sergeant Anthony Foster contend that they learned at

that time that, as a matter of course and unless requested, the pole camera footage was

not retained past thirty days from when the pole camera was removed. (Id. at 21; Tr. II

at 68.) The Government received sixteen screen shots from the pole camera from law

enforcement that were saved and provided these photos to the defense as

supplemental discovery on February 10, 2020. (ECF No. 68 at 22.)

H.    Search of the Wadsworth Apartment

      On March 28, 2019, DPD detectives authored and were approved for a search

warrant for the Wadsworth Apartment. (Id. at 21.) As a result of the executed search

warrant, DPD officers seized $1,342 in U.S. currency, crack cocaine, heroin,

methamphetamine, miscellaneous paperwork, four digital scales, and drug

paraphernalia. (Id.)

                              II. MOTION TO SUPPRESS

      Defendants argue that the Court should dismiss the Indictment or, in the

alternative, to suppress any and all evidence seized as a result of law enforcement’s (1)

March 6, 2019 search of the 2019 Charger; (2) March 28, 2019 search and seizure of

Spikes’s person pursuant to the Arrest Warrant; (3) March 28, 2019 search and seizure

of the 2018 Charger; and (4) March 28, 2019 search of the Wadsworth Apartment.

(ECF No. 68 at 1.)

A.    Burden of Proof

      The Fourth Amendment to the U.S. Constitution protects “[t]he right of the people

                                            8
to be secure in their persons, houses, papers, and effects, against unreasonable

searches and seizures.” However, “[t]he Amendment says nothing about suppressing

evidence obtained in violation of this command. That rule—the exclusionary rule—is a

prudential doctrine created by th[e Supreme] Court to compel respect for the

constitutional guaranty.” Davis v. United States, 564 U.S. 229, 236 (2011) (internal

citations and quotation marks omitted). Under the exclusionary rule, a defendant may

move for suppression of evidence obtained in violation of the Fourth Amendment. Id.

       On a motion to suppress evidence derived from a warrantless search and/or

seizure, the defendant bears the burden of presenting a prima facie case that the Fourth

Amendment has been “implicated,” at which point the burden shifts to the Government

to prove “that its warrantless actions were justified (i.e., as a lawful investigatory stop, or

under some other exception to the warrant requirement).” United States v. Carhee,

27 F.3d 1493, 1496 (10th Cir. 1994); see also id. at nn.1–2 (citing authorities).

B.     Analysis 3

       1.     March 6, 2019 Search of the 2019 Charger

       Defendants argue that the Court should suppress all evidence obtained in the

“illegal seizure, detention, and search of Spikes’s vehicle in violation of the Fourth

Amendment as it was not reasonably related in scope to the circumstances which

justified the initial stop and was not supported by reasonable suspicion of criminal


       3
         In the Motion to Suppress, Defendants do not detail whether Spikes, Montoya, or
Spikes and Montoya are arguing that their Fourth Amendment rights were violated by the
various events at issue herein. The Court has substantial doubts about whether both
Defendants have standing to challenge all of the evidence at issue in the Motion to Suppress.
Because neither party raised an argument on this topic, the Court will not consider it.
Nonetheless, Defendants are advised that they may not make joint arguments in the future

                                               9
activity.” (ECF No. 68 at 7.) As such, the Court will analyze the reasonableness of

APD’s actions at each stage of the March 6, 2019 encounter.

              a.      The Initial Traffic Stop of the 2019 Charger

       Although Defendants argue that APD “illegal[ly] seize[d]” the 2019 Charger, they

do not argue that the Officer Ponich lacked probable cause to conduct the initial traffic

stop of the 2019 Charger on March 6, 2019. (ECF No. 68.) Nor could Defendants

reasonably make this argument, as Colorado Revised Statute § 42-4-227(1)(A)(I) states

that

              no person shall operate a motor vehicle registered in
              Colorado on any window, except the windshield, is
              composed of, covered by, or treated with any material or
              component that presents an opaque, nontransparent, or
              metallic or mirrored appearance in such a way that it allows
              less than twenty-seven percent light transmittance. The
              windshield shall allow at least seventy percent light
              transmittance.

Because Officer Ponich observed a suspected window tint violation, the Court finds that

the Fourth Amendment supports his initial decision to stop the 2019 Charger. See

United States v. Botero-Ospina, 71 F.3d 783, 787 (10th Cir. 1995) (recognizing that “a

traffic stop is valid under the Fourth Amendment if the stop is based on an observed

traffic violation or if the police officer has a reasonable articulable suspicion that a traffic

or equipment violation has occurred or is occurring” and that “[i]t is . . . irrelevant that the

officer may have had other subjective motives for stopping the vehicle”).

              b.      Length and Scope of the Traffic Stop

       A routine traffic stop is considered a seizure within the meaning of the Fourth


unless they have an independent basis to do so.

                                               10
Amendment, see United States v. Rodriguez-Rodriguez, 550 F.3d 1223, 1226 (10th Cir.

2008), and is analyzed “under the principles applicable to ‘investigative detentions,’”

United States v. Doyle, 129 F.3d 1372, 1375 (10th Cir. 1997). “[A] traffic stop is

reasonable if it is (1) justified at its inception and (2) reasonably related in scope to the

circumstances which justified the interference in the first place.” United States v.

Moore, 795 F.3d 1224, 1228 (10th Cir. 2015) (citation omitted); see also United States

v. Rosborough, 366 F.3d 1145, 1148 (10th Cir. 2004) (recognizing that within “the

context of routine traffic stops, a law enforcement officer may generally request a

driver’s license, registration, and other required papers, run requisite computer checks,

and issue citations or warnings as appropriate”).

       A “[p]olice stop exceeding the time needed to handle the matter for which the

stop was made violates the Constitution’s shield against unreasonable seizures.”

Rodriguez v. United States, 575 U.S. 348, 350 (2015). Instead, an investigative stop

must be “temporary and last no longer than is necessary to effectuate the purpose of

the stop.” Florida v. Royer, 460 U.S. 491, 500 (1983). Further detention is appropriate

only if, during the course of the traffic stop: (1) the officer develops an “objectively

reasonable and articulable suspicion” that the driver is engaged in some illegal activity,

or (2) “the initial detention . . . become[s] a consensual encounter.” United States v.

McRae, 81 F.3d 1528, 1534 (10th Cir. 1996) (quotation omitted).

       Defendants argue that “officers did not have reasonable suspicion to expand the

scope of Spikes[’s] detention into a narcotics investigation by requesting a K-9 search

and unlawfully prolonged the detention by waiting for the K-9 search to occur.” (ECF

No. 68 at 8.)

                                              11
       In response, the Government argues that Officer Ponich’s actions during the stop

were reasonably related in scope to the mission of the traffic stop and that “[w]hile

waiting for the tint meter to arrive, Investigator Dortch deployed K-9 Puck and

conducted a sniff of the vehicle.” (ECF No. 72 at 12–13.) The Court agrees.

       Defendants’ contention that law enforcement unlawfully prolonged the traffic stop

by waiting for a K-9 to arrive to the scene is contradicted by the record. At the time that

Investigator Dortch arrived to the scene with K-9 Puck, Officer Ponich was waiting for a

tint meter to arrive, which would then be used to determine the percentage of light being

transmitted through Spikes’s vehicle windows to complete his investigation into the

suspected traffic violation. Critically, K-9 Puck’s sniff of Spikes’s vehicle occurred

before Sergeant Carelock arrived with the tint meter. (Cf. ECF No. 68-5 at 11:23 (K-9

Puck is observed walking around Spikes’s vehicle before Sergeant Carelock arrives

with the tint meter).) As such, the 2019 Charger was not improperly seized while

waiting for K-9 Puck’s sniff. See United States v. Morales-Zamora, 914 F.2d 200, 203

(10th Cir. 1990) (holding that because K-9 sniff alerted to defendants’ vehicles before

officers completed their inspection of defendants’ documents at a roadblock—which

was the purpose of the initial detention—there “was not a ‘seizure’ of the defendants’

vehicles for purposes of facilitating the canine sniff”).

       Likewise, the tint meter arrived within approximately fifteen minutes, which is a

reasonable amount of time to complete the initial purpose of the traffic stop. Cf. United

States v. Briseno, 163 F. App’x 658, 664 (10th Cir. 2006) (19 minutes is a reasonable

amount of time to question the driver and passenger and verify their information).



                                              12
       As such, the Court concludes that the traffic stop was not unnecessarily

prolonged to further an investigation and instead lasted only as long as necessary to

confirm the suspicion that justified the initial stop of the 2019 Charger. 4

       2.     K-9 Puck’s Sniff of the 2019 Charger

       Defendants next contend that K-9 Puck’s sniff did not create probable cause to

justify the subsequent search and seizure of the 2019 Charger for three reasons: (1)

under Colorado law, Investigator Dortch needed probable cause to deploy K-9 Puck

around the 2019 Charger, which he lacked; (2) K-9 Puck is unreliable and therefore

does not create probable cause when he alerts to the odor of narcotics; and (3) K-9

Puck did not alert or give a final indication to the odor of narcotics when Investigator

Dortch deployed him in and around 2019 Charger. (ECF No. 68 at 11–17; ECF No. 78

at 4–9.)

              a.      Whether Colorado Law Applies to K-9 Puck’s Sniff

        Under federal law, a trained detection dog walking around a lawfully stopped

vehicle does not implicate the Fourth Amendment because the alert only detects the

presence of contraband, and people do not have a legitimate expectation of privacy in

contraband. See Illinois v. Caballes, 543 U.S. 405, 410 (2005) (“A dog sniff conducted

during a concededly lawful traffic stop that reveals no information other than the location

of a substance that no individual has any right to possess does not violate the Fourth

Amendment.”). Because “society does not recognize a reasonable privacy interest in

the public airspace containing the incriminating odor,” “police officers do not need an


       4
        To the extent Spikes speculates that Officer Ponich actually had a tint meter in his
possession and asked Sergeant Carelock to bring a different tint meter to unnecessarily delay

                                              13
individualized reasonable suspicion of drug-related criminal activity before subjecting a

vehicle lawfully detained to a dog sniff.” Morales-Zamora, 914 F.2d at 205.

       However, because certain possession of marijuana is now decriminalized in

Colorado, adults have a reasonable expectation of privacy in the lawful activity of

possessing marijuana under Colorado law. People v. Gadberry, 440 P.3d 449, 452

(Colo. 2019) (recognizing that Article II, Section 7 of the Colorado Constitution provides

persons twenty-one years of age or older with a reasonable expectation of privacy in the

lawful activity of possessing an ounce or less of marijuana). As such, under Colorado

law, “a sniff from a dog trained to alert to marijuana is a search in Colorado that must be

supported by probable cause and justified under an exception to the warrant

requirement, such as the automobile exception.” People v. McKnight, 446 P.3d 397,

412 (Colo. 2019).

       Defendants argue that because K-9 Puck was trained to alert to marijuana, which

is no longer contraband under Colorado law, Investigator Dortch needed probable

cause prior to deploying K-9 Puck to conduct a sniff of the 2019 Charger. (ECF No. 68

at 12.) According to Defendants, because Investigator Dortch “did not have probable

cause to search [the 2019 Charger] without K-9 Puck’s alert, the K-9 sniff was

conducted in violation of Colorado law, and could not support the affidavit of probable

cause” for the March 11, 2019 search warrant for the 2019 Charger. (ECF No. 78 at 8.)

       In response, the Government argues that the proper question is whether the

governmental action implicates the Fourth Amendment. (ECF No. 72 at 15.) According

to the Government, because marijuana remains illegal under federal law, K-9 puck’s


the stop, the Court finds such conjecture to be unfounded.
                                              14
sniff of the 2019 Charger was not a search that required probable cause. (Id.)

       Although possessing marijuana may now be legal under Colorado law, it remains

illegal under federal law. See Gonzalez v. Raich, 545 U.S. 1, 27 (2005) (observing that

the Controlled Substances Act “designates marijuana as contraband for any purpose”

(emphasis in original)). It is well-established that federal law—not state law—governs

the admissibility of evidence in a federal criminal prosecution. 5 For example, in

California v. Greenwood, the Supreme Court recognized that garbage left outside the

home for collection was not entitled to Fourth Amendment protection when searched by

state officers, even though the California Supreme Court had previously announced a

right to privacy to such garbage. 486 U.S. 35, 43 (1988). As the Supreme Court

recognized,

              [i]ndividual States may surely construe their own
              constitutions as imposing more stringent constraints on
              police conduct than does the Federal Constitution. We have
              never intimated, however, that whether or not a search is
              reasonable within the meaning of the Fourth Amendment
              depends on the law of the particular State in which the
              search occurs. We have emphasized instead that the Fourth
              Amendment analysis must turn on such factors as
              “our societal understanding that certain areas deserve the
              most scrupulous protection from government invasion.” We
              have already concluded that society as a whole possesses
              no such understanding with regard to garbage left for
              collection at the side of a public street. Respondent’s
              argument is no less than a suggestion that concepts of
              privacy under the laws of each State are to determine the
              reach of the Fourth Amendment. We do not accept this
              submission.


       5
          In his reply, Defendants argue that federal law “does not preempt Colorado law
legalizing . . . marijuana.” (ECF No. 78 at 8.) This assertion ignores the fact that “[t]he
Supremacy Clause unambiguously provides that if there is any conflict between federal and
state law, federal law shall prevail.” Raich, 545 U.S. at 29.

                                              15
Id. at 43–44 (internal citations omitted).

       The same principle applies here. Just as Fourth Amendment analysis does not

turn on California’s recognition of a right to privacy in garbage, nor can it turn on

Colorado’s recognition of an expectation of privacy in the lawful activity of possessing

marijuana. 6 See also United States v. Hayes, 2020 WL 4034309, at *20 (E.D. Tenn.

Feb. 21, 2020) (rejecting argument that state legalization of hemp eliminates probable

cause gained by drug detection dog’s alert under federal law); United States v. Hicks,

722 F. Supp. 2d 829, 833 (E.D. Mich. 2010) (holding that “[i]t is indisputable that state

medical-marijuana laws do not, and cannot, supercede federal laws that criminalize the

possession of marijuana”).

       As such, because the Fourth Amendment does not recognize a right to privacy

regarding the odor of marijuana, the Court concludes that Investigator Dortch did not

need probable cause before deploying K-9 Puck to sniff the 2019 Charger and that K-9

Puck’s sniff did not violate Spikes’s Fourth Amendment rights. See Morales-Zamora,

914 F.2d at 205.

              b.      Whether K-9 Puck Is Reliable

       The United States Supreme Court has held that “[i]f a bona fide organization has

certified a [drug detection] dog after testing his reliability in a controlled setting, a court

can presume (subject to any conflicting evidence offered) that the dog’s alert provides


       6
          Although Defendants analogize K-9 Puck’s sniff to a wiretap, which requires adherence
to both federal and state wiretapping standards for admission in a federal prosecution (ECF No.
68 at 14), the comparison is unavailing. Unlike the law surrounding K-9 sniffs, the federal
wiretap statute expressly requires all wiretaps to comply with state law as a matter of federal
law. See United States v. McNulty, 729 F.2d 1243, 1266 (10th Cir. 1983) (en banc)
(recognizing that “the federal statute itself requires our deference to Colorado law on the

                                               16
probable cause to search.” Florida v. Harris, 568 U.S. 237, 246–47 (2013). However, a

defendant can challenge a canine’s training and reliability. See United States v.

Ludwig, 641 F.3d 1243, 1251 (10th Cir. 2011) (noting that “it surely goes without saying

that a drug dog’s alert establishes probable cause only if that dog is reliable”). “A party

seeking to suppress evidence bears the burden of proving the dog is unqualified.”

United States v. Clarkson, 551 F 3d 1196, 1203 (10th Cir. 2009).

       In analyzing whether a drug detection dog is reliable, the Supreme Court has

recognized the following principles apply:

               If . . . the defendant has challenged the State’s case (by
               disputing the reliability of the dog overall or of a particular
               alert), then the court should weigh the competing evidence.
               In all events, the court should not prescribe . . . an inflexible
               set of evidentiary requirements. The question—similar to
               every inquiry into probable cause—is whether all the facts
               surrounding a dog’s alert, viewed through the lens of
               common sense, would make a reasonably prudent person
               think that a search would reveal contraband or evidence of a
               crime. A sniff is up to snuff when it meets that test.

Harris, 568 U.S. at 248.

       The record demonstrates that K-9 Puck, a Belgian Malinois that was brought to

APD in January 2016, underwent six months of training using the Utah POST program

to learn how to detect five odors of narcotics: marijuana, cocaine, heroin,

methamphetamine, and ecstasy/MDMA. (Tr. I at 19, 22–23.) During the initial six

months, he received approximately 300 hours of training with his handler, Investigator

Dortch. (Tr. I at 23.) K-9 Puck was thereafter certified on June 3, 2016 following the

successful alerts on 15 single-blind hides where neither Investigator Dortch nor K-9


question of the validity of the wiretap order obtained in state court under state law”).

                                                 17
Puck knew where the narcotics were hidden, or even if narcotics were hidden in the test

room at all. (Tr. I at 25–29.) Although any false indication or failure to indicate where

narcotics were present would have caused K-9 Puck to fail the certification, K-9 Puck

passed. (Tr. I at 29, 32.) K-9 Puck was thereafter re-certified annually through 2020.

(Tr. I at 35.)

        In addition to his initial training and annual certification, Investigator Dortch gave

K-9 Puck approximately four hours of weekly training. (Tr. I at 36.) By the end of March

2019, K-9 Puck had been deployed 136 times and had over 721 training hours. (Tr. I at

53.) During those 721 training hours, K-9 Puck never gave a false alert. (Id.)

        Defendants nonetheless argue that K-9 Puck is unreliable for “reasons having to

do with his certification and training.” (ECF No. 78 at 5; Tr. I at 21.) Defendants

presented expert testimony from Dr. Mary Cablk, who opined, inter alia, that K-9 Puck’s

training was deficient for numerous reasons:

             •    It is impossible to determine whether the ADP actually
                  adopted the Utah POST training program as they do not
                  have a set of policies and procedures describing how
                  they implement the program (Tr. I at 141–42);

             •    The Utah POST program includes subjective criterion in
                  its score sheets (Tr. I at 144–45);

             •    There is no established set of criteria to become a judge
                  or trainer within the Utah POST training facility (Tr. I at
                  146); and

             •    A training program should utilize a training program
                  where the K-9 handler does not know whether the
                  training test includes narcotics so that the handler cannot
                  cue or prompt the K-9 (Tr. I at 148).

        Defendants also cite the District of Utah’s decision in United States v. Jordan,


                                              18
455 F. Supp. 3d 1247 (D. Utah 2020) for the proposition that a dog trained under the

Utah POST’s training program is unreliable as it does not remove the risk of handler

bias or cuing. Id. at 1255–56. In that case, the K-9 certification process was not even

single-blind, such that the K-9 handler “knows exactly how many hides will be present in

the exam and can therefore continue to search until the K[-]9 finds them all.” Id. at

1256. The Jordan court further took issue with the K-9’s medical history and the fact

that that K-9 only underwent four narcotics trainings in the four months after he was

certified. Id.

       Notwithstanding the fact that Dr. Cablk can envision ways to improve the Utah

POST training program, the Court concludes that Defendants have failed to establish

that the iteration of the Utah POST training program used by the APD is insufficient,

such that K-9 Puck is unqualified or unreliable to detect the odor of narcotics. There is

no national standard for narcotics drug dog detection. (Tr. I at 173–74.) Cf. Ludwig,

641 F.3d at 1251 n.3 (recognizing that a narcotics detection dog may still be found to be

reliable even if he lacks any acceptable certification). Unlike the version of the Utah

POST program analyzed by the Jordan Court, K-9 Puck’s certification process involved

15 single-blind hides, which minimizes the possibility for handler cuing or bias, as

neither K-9 Puck nor Investigator Dortch knew where narcotics were hidden (or if

narcotics were present in a simulation at all). As such, the Court finds that K-9 Puck’s

certifications can be taken as proof that K-9 Puck is qualified to reasonably detect, and

communicate his detection of, narcotics. See Ludwig, 641 F.3d at 1251 (finding dog is

reliable where “there is no suggestion that the . . . organization that credentialed the

drug dog in this case[] is all smoke and mirrors”).

                                             19
        Moreover, while courts generally do not “mount a full-scale statistical inquiry into

each dog’s history,” see id., the facts surrounding K-9 Puck’s track record provide ample

evidence that K-9 Puck is reliable. Critically, K-9 Puck has never given a false alert

during his 721 hours of training. 7

        The Court further found one anecdote regarding K-9 Puck’s ability to detect the

odor of narcotics and Investigator Dortch’s ability to identify when K-9 Puck is alerting

(and more importantly, when K-9 Puck is not alerting) to be particularly persuasive. On

that occasion, a postal inspector who frequently worked with Investigator Dortch and K-

9 Puck observed K-9 Puck pass over an area containing a suspicious package several

times and show interest in the area. (Tr. I at 45.) Although the postal inspector thought

that K-9 Puck had alerted to the odor of narcotics, Investigator Dortch recognized K-9

Puck’s behavior as the “exact way he acts when we’re cooking dinner at home” and

informed the postal inspector that he could not use K-9 Puck’s behavior to obtain a

search warrant for the package. (Tr. I at 45–46.) Thereafter, the postal inspector called

Investigator Dortch informed him that the package in question contained two slices of

New York City pizza and was “amazed that [Investigator Dortch] was able to tell the

difference between the dog sniffing for food and sniffing for narcotics when he had seen

Puck, you know, dozens of times and believed this was alerts for narcotics.” (Tr. I at

46.)

        In light of K-9 Puck’s accuracy during trainings and in the field, the Court


        7
          As Investigator Dortch testified, K-9 Puck’s results during the trainings are the best
indication of his reliability in detecting the odor of narcotics. After all, in the real world, a dog
may alert to the odor of narcotics that have subsequently been moved or are hidden in a
location that police are unable to uncover. (Tr. I at 53–54.)

                                                   20
concludes that K-9 Puck’s alerts are sufficiently reliable to establish probable cause that

the odor of narcotics were present. 8 Cf. Ludwig, 641 F.3d at 1252 (recognizing that if it

were “pushed” to “get into the business of affixing figures on probable cause,” a

canine’s 58% accuracy percentage would be enough to establish probable cause);

United States v. Anderson, 367 F. App’x 30, 33 (11th Cir. 2010) (holding dog was

reliable with a 55% accuracy rate); United States v. Koon Chung Wu, 217 F. App’x 240,

246 (4th Cir. 2007) (“[A]n accuracy rate of 60% is more than reliable enough for [the

dog’s] alert to have established probable cause”); United States v. Limares, 269 F.3d

794, 798 (7th Cir. 2001) (62% accuracy rate suffices to demonstrate probable cause).

               c.      Whether K-9 Puck Alerted to Narcotics in the 2019 Charger

       A positive alert or final indication by a trained narcotics dog is generally enough

to give officers probable cause to conduct a search of a vehicle. United States v.

Parada, 577 F.3d 1275, 1281 (10th Cir. 2009) (recognizing that a drug-sniffing dog’s

general alert to odor of illegal substance in vehicle at traffic stop, even without indicating

exact source of odor, provided probable cause to search vehicle); United States v.

Kennedy, 131 F.3d 1371, 1378 (10th Cir. 1997) (“This court has consistently held that

probable cause can be based on alerts by trained dogs.”).

       During the evidentiary hearing, Investigator Dortch testified that K-9 Puck alerted




       8
          Dr. Cablk testified that she would prefer an “objective scoring system” that questions
whether the dog finds the hidden narcotics or not. (Tr. I at 144–45 (“It should be black-and-
white. It should be pass-fail, correct. . . . The dog finds the hides or it doesn’t find the hides.
And it really should be as simple as that because that’s what we expect on the street.”).) The
Court notes that if K-9 Puck were graded according to such a criterion, he undoubtedly would
have passed as he never gave a false alert during training.

                                                 21
to the odor of narcotics at the passenger side door and the passenger back side door. 9

(Tr. I at 62–63.) Thereafter, K-9 Puck jumped onto his hind legs, which Investigator

Dortch clarified was not an alert and instead interpreted as K-9 Puck just “being a dog

for a brief period.” (Tr. I at 63–65.) As K-9 Puck walked to the driver’s side door, he

alerted again, rising onto his hind legs as if to get to an odor that is higher up, sniffing

intently, and whipping his head. (Tr. I at 65.) Investigator Dortch then deployed K-9

Puck into the interior of the vehicle; K-9 Puck explored the rear of the vehicle before

stopping and staring briefly at the front passenger seat and center console area. (Tr. I at

66, 74.) After concluding that K-9 Puck had given a final indication, Investigator Dortch

rewarded K-9 Puck with a toy. (Tr. I at 75.)

       Defendants argue that the video of evidence of the traffic stop shows that K-9

Puck did not give an alert or final indication to the odor of narcotics in the 2019 Charger.

(ECF No. 68 at 15–17.) In support, Defendants produced reports from George Wright,

a canine instructor, and Craig Apfel, a private investigator, who each opined that K-9

Puck did not alert to the odor of narcotics when approaching the 2019 Charger and may

have instead responded to a toy held by Investigator Dortch. (ECF Nos. 68-3, 68-13.)

Dr. Cablk further testified that she did not believe that K-9 Puck alerted or indicated to

the odor of narcotics and that K-9 Puck may have been improperly cued by Investigator

Dortch. 10 (Tr. I. at 160–70.)


       9
         The Court notes that the video’s vantage point does not entirely capture what occurred
on the passenger side of the 2019 Charger as a trash can partially blocks the view.
Nonetheless, in observing the video of the encounter, the Court can hear K-9 Puck’s nails hitting
the car when he raises up onto his hind legs and hits the door with his front paws.
       10
            The undersigned does not observe cuing when viewing the video of the encounter.

                                               22
       Here, although Dr. Cablk testified that a dog’s alert and final indication should

ideally last longer and be something that is readily obvious to everyone (Tr. I at 152),

Defendants have not rebutted Investigator Dortch’s testimony that this dog has high

energy and that his stop-and-stare indications may be fleeting. 11 Nor have Defendants

rebutted Investigator Dortch’s testimony that he—by training K-9 Puck and living with

him on a daily basis—can properly discern between K-9 Puck’s ordinary behavior and

his alerts and final indications to the odor of narcotics:

               Q. . . . So doesn’t that raise a question of how do you know
               when he’s stopping just to stop and when he’s stopping
               when . . . he’s indicating an odor of . . . one of those
               substances? Isn’t that very subjective?

               A. No, sir. So that comes from my years of training with him
               and learning his habits. So when he stops and stares during
               a narcotics detection is much different than him just stopping
               and standing looking around. He’s not -- No. 1, he wasn’t in
               the -- I guess focused search for narcotics and I know you
               don’t know K-9 Puck like I do, but K-9 Puck never stops
               moving, ever. So if I let him out of his kennel right now, he
               would not stop moving for the next hour and a half through
               this house, so when he stops and stares like that, that is a
               very specific observation or way that he does because he
               knows he’s at the source of a narcotics odor.

               ...

               Q. And while you say that they are constantly in motion, for
               instance if you have a ball in hand, would you say that --
               would it be fair to say that if you have a ball in hand and
               they’re ball-driven creatures, they will stop and stare intently
               at that ball until you have done something with it?



       11
          The Court found Investigator Dortch’s testimony regarding K-9 Puck to be very
credible, particularly in light of his descriptions of K-9 Puck’s behavior and willingness to readily
acknowledge when K-9 Puck was not alerting to the presence of narcotics during the encounter
with Spikes.

                                                 23
              A. No, sir.

              Q. You would say that’s not the case?

              A. That is not the case, no.

              Q. Okay.

(Tr. I at 90–92; see also Tr. I at 107 (“And I can get that deliberate, clear known

indication because of how long I’ve been working with him. I spot it pretty much

immediately. So within -- within a second I can spot that he is stopped and has found

the source of the odor.”).)

       After weighing the competing evidence and viewing the video of the traffic stop,

the Court finds that K-9 Puck did alert to the odor of narcotics outside of the 2019

Charger and thereafter gave a final indication inside the vehicle by stopping and staring

at the middle console and passenger side area. As such, K-9 Puck’s positive alert and

final indication to the odor of narcotics in the 2019 Charger created probable cause to

justify a subsequent warrantless search of the vehicle at the scene of the traffic stop.

See Kennedy, 131 F.3d at 1378.

              d.     Subsequent Search of the 2019 Charger at the APD Evidence Bay

       Defendants argue that “APD [O]fficer Forrest completed the inventory search and

paperwork before the 2019 Charger was towed to the APD evidence bay,” and that

“there was no legitimate purpose or reason to further search the [2019] Charger.” (ECF

No. 68 at 18.) As such, Defendants contend that evidence from the 2019 Charger must

be suppressed.

       In response, the Government contends that once they impounded the 2019

Charger, Investigators Wheelis and Merino were permitted to search the vehicle without

                                             24
first obtaining a search warrant based on the probable cause established by K-9 Puck’s

positive alert. (ECF No. 72 at 19–20.) According to the Government, “[i]t is immaterial if

the search occurs at the scene of the traffic stop or at the police exception.” (Id. at 20.)

       To be sure, the Court is deeply troubled that Investigator Wheelis did not detail

his search of the 2019 Charger at the APD evidence bay in police reports or in his

affidavit for the search warrant application to search the 2019 Charger’s glove

compartment. (See ECF No. 108-1 at 9–10.) But for the fact that the 2019 Charger

contained the Dash Camera, it is possible that Investigator Wheelis and Merino’s search

of the vehicle would never have been uncovered.

       Nonetheless, the Court cannot conclude that Investigators Wheelis and Merino’s

search of the 2019 Charger at the APD evidence bay violates the Fourth Amendment.

After all, K-9 Puck’s positive alert to the odor of narcotics emanating from the 2019

Charger created probable cause to believe that the vehicle contained contraband, which

justified a warrantless search of the vehicle under the automobile exception. See

Harris, 568 U.S. at 246–47; United States v. Bradford, 423 F.3d 1149, 1160 (10th Cir.

2005) (recognizing that once probable cause has been established, “the officer may

search the entire vehicle, including the trunk and all containers therein that might

contain contraband”). Although Defendants contend that the automobile exception no

longer permits a warrantless after the vehicle has been searched once and towed to an

evidence bay, the Court finds no support for Defendants’ proposition. As the Supreme

Court has recognized,

              For constitutional purposes, we see no difference between
              on the one hand seizing and holding a car before presenting
              the probable cause issue to a magistrate and on the other

                                             25
              hand carrying out an immediate search without a warrant.
              Given probable cause to search, either course is reasonable
              under the Fourth Amendment.

Chambers v. Maroney, 399 U.S. 42, 52 (1970). Thereafter, in Texas v. White, the

Supreme Court concluded that because police had probable cause to search a

defendant’s automobile at the scene, it could also search the automobile at the station

house, as “‘[t]he probable-cause factor’ that developed at the scene ‘still obtained at the

station house.’” 423 U.S. 67, 68 (1975) (quoting Chambers, 399 U.S. at 52); see also

Florida v. Meyers, 466 U.S. 380, 380–82 (1984) (upholding second warrantless search

of impounded vehicle after police had already searched the vehicle at the scene);

Michigan v. Thomas, 458 U.S. 259, 261 (1982) (“It is thus clear that the justification to

conduct such a warrantless search does not vanish once the car has been

immobilized.”). Thus, Defendants’ arguments that Investigator Wheelis and Merino’s

search of the 2019 Charger was unsupported by the automobile exception is unavailing.

       Moreover, even assuming that Investigators Wheelis and Merino’s search of the

2019 Charger did violate the Fourth Amendment, Defendants do not identify any

specific evidence obtained as a result of this search that should be suppressed. See

United States v. Crews, 445 U.S. 463, 470 (1980) (recognizing that the exclusionary

sanction for Fourth Amendment violations applies to the “fruits” of the violation, such as

“tangible, physical material actually seized in an illegal search.”). This deficiency is

particularly significant in this case because Investigator Wheelis subsequently obtained

a search warrant for 2019 Charger. (ECF No. 108-1.) In the Motion to Suppress,

Defendants do not specifically challenge the search warrant for the 2019 Charger, or

otherwise explain why any taint from the illegal search of the vehicle extends to

                                             26
evidence obtained from the execution of the valid search warrant, particularly when the

search warrant does not mention the supposedly illegal search (and therefore the

magistrate judge could not have relied upon the illegal search in making a probable

cause determination). This is yet another reason to deny this portion of Defendants’

Motion to Suppress.

              e.      Search of the SD Card & Potential Deletion of SD Videos

       Defendant next contends that APD officers intentionally deleted two March 6,

2019 videos on the SD card from the 2019 Charger’s dash camera. (ECF No. 68 at 20–

21.) In support of their argument, Defendants hired an expert, Chris Wells, who

concluded that two deleted videos were found on, and recovered from, the SD card.

(ECF No. 68-8.) According to Defendants, this misconduct violates Defendants’ due

process rights and that dismissal of the Indictment is appropriate. (ECF No. 68 at 20.)

       In response, the Government argues that no video evidence was destroyed.

Specifically, the Government contends that it produced in discovery the contents of the

SD card, including the two purportedly deleted videos at issue. (ECF No. 72 at 18.)

Moreover, the Government contends that the forensic analysis of the SD card

contradicts the notion that any videos were deleted. (ECF No. 84 at 1–2.)

       During the evidentiary hearing, Bureau of Alcohol, Tobacco, Firearms and

Explosives Special Agent (“SA”) Mark Sonnendecker testified that he had used various

forensic programs to determine that the two videos in question were considered “both

deleted and non-deleted.” (Tr. II at 20.) He did not, however, see “any evidence of a

file deletion by a person” or any evidence that any file had been edited. (Tr. II at 25–

26.) From the evidence presented, SA Sonnendecker opined that “I don’t believe these

                                            27
files were deleted, I believe they were overwritten during the creation of new video files

by the operating system.” (Tr. II at 34.)

       After analyzing the parties’ briefs, supporting affidavits, and the evidence

presented at the evidentiary hearing, the Court cannot conclude that the SD card’s

videos were intentionally or unintentionally deleted by any person.

       Nonetheless, this conclusion does not end the inquiry into the SD card. After the

SD card was seized, APD officers cannot recall where the SD card was taken before it

was booked into evidence. (ECF No. 84 at 3.) The Government represents that it is

therefore “unable to establish a chain of custody for the SD card” and will not present

this evidence at trial. (Id. at 3–4.)

       Based on the Government’s representation that it cannot and will not use the SD

card at trial, the Court will suppress the SD card and its contents.

B.     Search and Seizure of Spikes’s Person & the 2018 Charger

       As set forth above, Defendants seek the suppression of all evidence seized: (1)

“by law enforcement officers as a result of the search and seizure of Spikes’s person,

pursuant to [the] Arapahoe County arrest warrant,” and (2) by law enforcement officers

as a result of the March 28, 2019 search and seizure of the 2018 Dodge Charger.”

(ECF No. 68 at 1.) However, in their Motion to Suppress, Defendants do not challenge

Spikes’s Arrest Warrant. Nor do they offer any arguments about why the search of the

2018 Charger violated the Fourth Amendment.

       Defendants seem to instead be arguing that taint from the purportedly illegal

search and seizure of the 2019 Charger carries over to the subsequent search and

seizure of the 2018 Charger and Spikes’s arrest. (See Tr. II at 227 (THE COURT:

                                            28
That’s the whole question – where does the [fruit of the poisonous tree analysis] stop?

MR. HARTFORD: I don’t think it does. THE COURT: So all evidence that’s inculpatory

of both defendants gets excluded? MR. HARTFORD: I believe so, Judge.”).) The Court

need not reach the issue of whether the fruit of the poisonous tree analysis goes as far

as Defendants suggest, because APD’s search of the 2019 Charger did not violate the

Fourth Amendment. 12

       As such, the Court denies the Motion to the extent it seeks suppression of

evidence gained from: (1) Spikes’s arrest and subsequent search, or (2) the search of

the 2018 Charger.

D.     Search of the Wadsworth Apartment & Spoliation of Pole Camera Evidence

       Defendants argue that the loss of the pole camera evidence prejudices them and

that they “have been stripped of their fundamental constitutional rights to investigate,

present a defense,” have “no conceivable way of obtaining comparable evidence.”

(ECF No. 68 at 24.) According to Defendants, “it would be fundamentally unfair to

permit the Government to go forward with the charge relating to the substance seized

on March 28, 2019 at the Wadsworth apartment” and “[a]t the very least, the

Government should be banned from utilizing at the evidence [sic] in trial.” 13 (Id.)


       12
          Moreover, the Court declines to find that suppression of the SD card mandates the
exclusion of any additional evidence at issue in the Motion to Suppress. As set forth below in
the portion of the Order denying the Franks Motion (see Part III, infra), even without evidence
obtained from the SD card, there is still ample evidence to conclude that the Arrest Warrant was
supported by probable cause.
       13
           The Court notes that the DPD searched the Wadsworth Apartment pursuant to a
search warrant. (ECF No. 72 at 9.) Defendants do not challenge the search warrant itself or
argue that the search warrant application would have lacked probable cause without the pole
camera footage. As such, even if the Court were to suppress the pole camera footage—which it
will not do for the reasons set forth below—the Court is not persuaded that suppression of all of

                                               29
       In California v. Trombetta, the Supreme Court recognized that the Government

does not have an obligation to preserve every piece of evidence it obtains. Instead,

              [w]hatever duty the Constitution imposes on the States to
              preserve evidence, that duty must be limited to evidence that
              might be expected to play a significant role in the suspect’s
              defense. To meet this standard of constitutional materiality,
              evidence must both possess an exculpatory value that was
              apparent before the evidence was destroyed, and be of such
              a nature that the defendant would be unable to obtain
              comparable evidence by other reasonably available means.

467 U.S. 479, 488–89 (1984). Moreover, “unless a criminal defendant can show bad

faith on the part of the police, failure to preserve potentially useful evidence does not

constitute a denial of due process of law.” Arizona v. Youngblood, 488 U.S. 51, 58

(1988).

       Both Defendants are charged with Maintaining a Drug Involved Premises at the

Wadsworth Apartment, in violation of 21 U.S.C. § 856(a)(1). Montoya argues that the

Government’s case against her “hinges on its ability to prove Montoya’s ‘substantial

connection’ to this location.’” (ECF No. 68 at 23.) In the sixteen screenshot

photographs produced to the defense, Montoya is seen at the Wadsworth Apartment

twice and that an unknown female is seen and photographed entering the Wadsworth

Apartment with Spikes on March 24, 2019. (Id.) According to Montoya, “the

surveillance record for the duration of time[ ] [D]efendants are alleged to have

committed the pending offenses, showing potential alternate suspects as unknown

people are pictured entering and exiting the premises, is potentially exculpatory.” (Id. at

23–24.)


the evidence seized from the Wadsworth Apartment would be an appropriate remedy.

                                             30
      At the evidentiary hearing, Spikes’s counsel further cited Sergeant Foster’s

testimony that DPD did not view or see any criminal activity while surveilling the

Wadsworth Apartment. (Tr. II at 240.) He argues that “[w]e are then forced to rely on

his word rather than the entire video that could be exculpatory in nature, that has much

less import than seeing a video showing no criminal activity, for one.” (Id.) He further

argues that the video evidence could possible be used to refute other evidence against

Defendants. (Tr. II at 241.)

      In response, the Government contends that “Montoya cannot demonstrate that

the pole camera footage of the parking lot of the [Wadsworth] apartment had an

apparent exculpatory value before it was overwritten in April 2019.” (ECF No. 72 at 22.)

According to the Government, the pole camera footage is inculpatory, not exculpatory,

as it was consistent with other evidence in this case demonstrating that Montoya

maintained the Wadsworth Apartment. (Id. at 22–24.) Moreover, because the DPD

officers conducting physical surveillance of the Wadsworth Apartment observed Spikes

go into the apartment with different women on various occasions, Montoya may still

argue that an alternate suspect maintained the Wadsworth Apartment. (Id. at 22.)

      Although the preservation of the pole camera evidence might conceivably have

contributed to Defendants’ defense, the Court cannot conclude that the evidence is of

“such a nature that the defendant would be unable to obtain comparable evidence by

other reasonably available means.” Trombetta, 467 U.S. at 488–89. To the extent

Defendants wish to argue that other individuals entered and exited the Wadsworth

Apartment, they may still do so using the DPD’s surveillance observations. Likewise,

Defendants may still argue that DPD officers did not observe any criminal activity from

                                            31
the exterior of the Wadsworth Apartment. (Tr. II at 69.) Thus, the Court finds that

Defendants have failed to establish that the lost pole camera evidence meets the

standard of constitutional materiality set forth in Trombetta.

       But even if the Defendants could show that the pole camera footage was

uncomparable exculpatory evidence, Defendants’ claim would still fail because they

presented scant evidence that the Government acted in bad faith.

       Defendants argue that bad faith should be inferred because: (1) DPD had let the

pole camera surveillance lapse; (2) counsel had requested disclosure of any video

evidence in Spikes’s state criminal case (Tr. II at 243); and (3) Sergeant Foster

purportedly told Spikes during a 2017 encounter, “I don’t lose, I’m going to get you,” (Tr.

II at 246–47). 14 However, Sergeant Foster testified that the loss of the pole camera

footage was unintentional:

              Q. So when did you learn that the video was gone if not
              requested within 30 days?

              A. I actually learned about it when I was asked by your office
              for any footage.

              Q. And when was that?

              A. That actually was probably in June when I was actually
              asked for it because even though I know he was re arrested,
              I think in May is when he was arrested on the federal --
              actual federal warrant, that was when we were notified as far
              as any kind of additional footage of any type.

(Tr. II at 68.) Likewise, although Spikes’s counsel purportedly requested that all video

footage be retained when he filed his entry of appearance in the state case, Sergeant


       14
         During the evidentiary hearing, Sergeant Foster denied this instance, and Spikes
chose not to take the stand to rebut Sergeant Foster’s testimony. (Tr. II at 81.)

                                              32
Foster testified that he did not know about the request. (Tr. II at 82.)

       Based on the available evidence, it appears that the pole camera surveillance

footage was lost due to human error, not bad faith. As such, Defendants’ request to

suppress evidence obtained from the Wadsworth Apartment is denied.

                                   III. FRANKS MOTION

       Defendants seek a Franks hearing based on the statements made by

Investigator Wheelis in three affidavits: (1) the affidavit in support of the March 11, 2019

Search Warrant for the 2019 Charger; (2) the affidavit in support of the March 20, 2019

Search and Seizure Warrant for the SD card located inside of the 2019 Charger 15; and

(3) the affidavit for the Arrest Warrant for Spikes (collectively, the “Challenged

Warrants”). (ECF Nos. 108-1, 108-2, and 108-3.) To determine whether to grant

Defendants’ request for a Franks hearing, the Court analyzes whether Defendants have

established grounds to believe that there may be a Fourth Amendment violation.

A.     Burden of Proof

       “Generally, if the search or seizure was pursuant to a warrant, the defendant has

the burden of [proving that the Government violated the Fourth Amendment].” United

States v. Carhee, 27 F.3d 1493, 1496 (10th Cir. 1994) (internal quotation marks

omitted). Defendants offer no argument why the general rule does not apply, nor is the

Court aware of one. Accordingly, Defendants bear the burden here.

B.     Deferential Review of Warrants & Franks Challenges

       The Court’s duty


       15
          Because the Court has suppressed the SD card, any disputes regarding the search
warrant for the SD card are moot. As such, the Court will not analyze statements made, or not

                                              33
              is to ensure that the magistrate judge had a substantial basis
              for concluding that the affidavit in support of the warrant
              established probable cause. The task of the issuing
              magistrate is simply to make a practical, common-sense
              decision whether, given all the circumstances set forth in the
              affidavit there is a fair probability that contraband or
              evidence of a crime will be found in a particular place.

              Because of the strong preference for searches conducted
              pursuant to a warrant, the Supreme Court has instructed
              [lower courts] to pay great deference to a magistrate judge’s
              determination of probable cause. Only the probability, and
              not a prima facie showing, of criminal activity is the standard
              of probable cause. The test is whether the facts presented
              in the affidavit would warrant a [person] of reasonable
              caution to believe that evidence of a crime will be found at
              the place to be searched.

United States v. Nolan, 199 F.3d 1180, 1182–83 (10th Cir. 1999) (internal quotation

marks and citations omitted; some alterations incorporated). “The Fourth Amendment

requires probable cause to persist from the issuance of a search warrant to its

execution.” United States v. Dalton, 918 F.3d 1117, 1127 (10th Cir. 2019). In the event

that probable cause ceases to exist after a warrant is issued, “the warrant will no longer

directly support the ensuing search.” Id.

       A defendant who wishes a reviewing court to consider evidence outside what the

warrant-issuing court considered must bring a Franks challenge, named for Franks v.

Delaware, 438 U.S. 154 (1978). Franks held that a defendant may be entitled to a

preliminary evidentiary hearing to challenge the truthfulness of statements in an affidavit

sworn in support of a warrant. Id. at 155–56. To obtain a Franks hearing, the

defendant must make “a substantial preliminary showing that a false statement

knowingly and intentionally, or with reckless disregard for the truth, was included by the


made, in support of that search warrant.
                                            34
affiant in the warrant affidavit.” Id. at 155–56; see also United States v. Owens, 882

F.2d 1493, 1499 (10th Cir. 1989) (“It is not enough to show . . . that an affiant’s

negligence or innocent mistake resulted in false statements in the affidavit.”). The

defendant must also make a substantial preliminary showing that “the affidavit, purged

of its falsities, would not be sufficient to support a finding of probable cause.” Kennedy,

131 F.3d at 1376.

       To demonstrate recklessness, evidence must exist that the officer “entertained

serious doubts as to the truth of his allegations . . . and [a] reasonable factfinder may

infer reckless disregard from circumstances evincing obvious reasons to doubt the

veracity of the allegations.” Beard v. City of Northglenn, Colo., 24 F.3d 110, 116 (10th

Cir. 1994). “[T]he standards of deliberate falsehood and reckless disregard set forth in

Franks apply to material omissions, as well as affirmative falsehoods.” Id. (internal

quotation marks omitted).

       The Court’s task, whether on the face of the pleadings or on the facts as

established after a Franks hearing, is to reconstruct the warrant as it should have been

and then decide whether probable cause existed:

              If an arrest warrant affidavit contains false statements, the
              existence of probable cause is determined by setting aside
              the false information and reviewing the remaining contents of
              the affidavit. Where information has been omitted from an
              affidavit, we determine the existence of probable cause by
              examining the affidavit as if the omitted information had been
              included and inquiring if the affidavit would still have given
              rise to probable cause for the warrant.

Taylor v. Meacham, 82 F.3d 1556, 1562 (10th Cir. 1996) (internal quotation marks and

citation omitted). If a district court determines the opponent of the search warrant has


                                             35
proven his case by a preponderance of evidence at the hearing, then the district court

must suppress the evidence obtained pursuant to the warrant. United States v.

McKissick, 204 F.3d 1282, 1297 (10th Cir. 2000).

C.     The Challenged Warrants

       1.     The March 11, 2019 Search Warrant

       Investigator Wheelis filed an affidavit for a search warrant for the 2019 Charger

while it was located on the APD evidence bay on the basis he believed the vehicle may

contain “[c]ontrolled substances, including Cocaine, Heroin, Marijuana,

Methamphetamine, and Ecstasy (MDMA) as defined in C.R.S. section 18-18-405, 18-

18-406 and 18-18-204.” (ECF No. 108-1 at 3.)

       In the affidavit, Investigator Wheelis stated, inter alia, that he and Investigator

Merino were conducting surveillance at the Motel on March 6, 2019, which is “within a

high crime area for crimes which include but are not limited to open air illegal narcotics

sales, prostitution, robbery as well as gang activity.” (Id. at 5). He stated that he

              observed numerous subjects walk into this complex and
              enter various motel rooms for short periods of time and then
              exit. After exiting the motel rooms, these subjects would
              then often walk out and away from this complex. In addition,
              your Affiant observed numerous vehicles enter the parking
              lot of this complex. Most often, a subject would then exit
              from various motel rooms and enter the vehicle for a short
              period of time. Shortly thereafter, the subject would exit the
              vehicle and walk back to the motel room. The vehicles
              would then proceed to drive away from the location. Based
              on your Affiant’s training and experience, this type of activity
              appears indicative of illegal narcotic sales and/or distribution.

              At 11:55 a.m. on March 6, 2019, Investigators Wheelis and
              Merino observed [the 2019 Charger] drive into the parking lot
              of this motel complex. The driver, who appeared to be a
              black male subject wearing a white t-shirt and jeans, exited

                                             36
              the vehicle and proceeded to walk directly up to an unknown
              black male subject. The two subjects briefly spoke and then
              walked directly to and entered motel room #205. During the
              time this subject entered the motel room, your Affiant
              observed a significant increase in pedestrian foot traffic
              entering and exiting this motel room. Your Affiant informs
              the Court that approximately thirteen (13) to fifteen (15)
              people entered this motel room during a twenty-minute time
              span. Your Affiant along with Investigator Merino noted that
              these subjects would enter motel room #205 and then leave
              approximately thirty seconds to a minute later. Your Affiant
              informs the Court that this activity also appeared indicative of
              illegal narcotic sales and/or distribution from within this motel
              room itself.

(Id. at 5–6.) In the affidavit, Investigator Wheelis also detailed events surrounding

Officer Ponich’s traffic stop of the 2019 Charger, Investigator Dortch’s deployment of K-

9 Puck and K-9 Puck’s positive alert and indication to the odor of a controlled substance

near the front passenger seat and glove compartment, Investigator Dortch’s initial

search of the 2019 Charger, which uncovered a black bag containing numerous clear

plastic sandwich bags and four cellular telephones. (Id. at 6–9.) Nonetheless,

Investigator Wheelis stated that Investigator Dortch was unable to see the contents of

the locked glove compartment and that when Spikes was asked to open the glove

compartment, “he refused to do so and became increasingly agitated and

argumentative.” (Id. at 9.) According to Investigator Wheelis,

              In conclusion, based on the totality of this investigation, your
              Affiant believes that Mr. Spikes’[s] behavior and previous
              suspicious activity appears indicative of someone who was
              using the “Summit View Inn” motel room #205, to possibly
              sell illegal narcotics. The significant pedestrian foot traffic
              going in and out of the motel room Mr. Spikes previously
              occupied, appears consistent with this type of illicit drug
              activity. Noting that a qualified Aurora Police K9 alerted and
              indicated for the odor of a controlled substance within this
              vehicle, coupled with the inability to open the passenger side

                                             37
              glove compartment, your Affiant believes that there is
              possibly illegal contraband, specifically narcotics contained
              within this locked compartment.

(Id. at 10–11.) Arapahoe County District Court Magistrate Judge Kathleen Janski

signed the search warrant 2019 Charger on March 11, 2019. (Id. at 12.)

       2.     The Arrest Warrant

       Investigator Wheelis also sought an arrest warrant for Spikes on the basis that he

has probable cause that Spikes committed the following crimes: (1) possession with

intent to distribute a schedule II controlled substance (crack cocaine), as defined in

C.R.S. § 18-18-204 and 18-18-405; (2) possession with intent to distribute a schedule II

controlled substance (methamphetamine), as defined in Colo. Rev. Stat. § 18-18-204

and 18-18-405; (3) possession of a weapon by previous offender, as defined in Colo.

Rev. Stat. § 18-12-108; (4) special offender – firearm, as defined in Colo. Rev. Stat. §

18-18-407; (5) theft (firearm), as defined in Colo. Rev. Stat. § 18-4-401; (6) possession

of drug paraphernalia, as defined in Colo. Rev. Stat. § 18-18-428; and (7) unlawful

window tint, as defined in Colo. Rev. Stat. § 42-4-227(1). (ECF No. 108-3 at 1.)

       In the affidavit, Investigator Wheelis detailed the same facts set forth above in

Part III.C.1 regarding his observations at the Motel, K-9 Puck’s alerts and indications to

the odor of narcotics in the 2019 Charger, and the evidence obtained from the March 6,

2019 warrantless search of the 2019 Charger. (See id. at 1–8.) Investigator Wheelis

also described the evidence obtained following the execution of the March 11, 2019

search warrant for the 2019 Charger:

              On March 12, 2019, your Affiant executed the Search
              Warrant on this vehicle which has been secured in an
              enclosed storage facility maintained by the Aurora Police

                                            38
              Department. At 10:20 AM, your Affiant gained access to the
              front passenger side glove compartment. Upon opening it,
              your Affiant observed a black colored handgun, a clear
              plastic bag containing a white colored rock like substance
              (suspected crack cocaine), a clear plastic bag containing a
              white colored crystalline substance (suspected
              methamphetamine) and a red and black digital scale. The
              firearm . . . contained a magazine with twelve (12) rounds of
              live 45 caliber ammunition. In addition, there was an
              additional live 45 caliber round of ammunition in the
              chamber. Aurora Police Department Records Section
              indicated that this firearm was currently listed as being
              stolen, via CCIC/NCIC, bearing Aurora Police Department
              Case [ ].

              ...

              Your Affiant conducted a test on the contents of the two (2)
              clear plastic bags. The first bag, which contained a white
              colored crystalline substance tested positive for the
              presence of methamphetamine with a gross weight of 12.7
              grams. The contents of the second bag contained a white
              colored rock like substance tested positive for the presence
              of cocaine with a gross weight of 6.1 grams. Your Affiant
              also tested the white residual substance on the digital scale,
              which also tested positive for cocaine content. All physical
              evidence was then secured into the Aurora Police
              Department’s Property Section.

              Based on the on the discovery of the above listed narcotics,
              firearm and digital scale, your Affiant has reason to believe
              that [Spikes] has and currently sells illegal narcotics,
              specifically ‘crack’ cocaine and methamphetamine.

(Id. at 10–12.) Investigator Wheelis also described the videos contained on the SD

card. Id. at 13–19.)

D.     Analysis

       Defendants argue that “the Magistrate issued the warrant in reliance upon an

affidavit and was victimized by the inclusion of intentional or reckless false statements.”

(ECF No. 108 at 5.) Specifically, Defendants contend that at the January 5, 2021

                                            39
evidentiary hearing, Investigator Wheelis “admitted that he fabricated the amount of

people coming in and out of the room and that he didn’t have a clear view of the people

entering and exiting the room.” (Id. at 6.) According to Defendants, “[t]he false

statement regarding the amount of people entering the room is pivotal to the probable

cause determination and bolstering the probable cause language of the search warrant

after already executing a searched vehicle.” (Id. at 7.)

       In response, the Government argues that Investigator Wheelis never admitted to

making a false statement,” that Defendants failed to provide any evidence that

Investigator Wheelis’s statements were deliberate or reckless falsehoods, and that

Defendants cannot show that the approximate number of persons who entered the

motel room was material and that but for the statement the Challenged Warrants would

not have been issued. (ECF No. 110.)

       As an initial matter, the Court notes that Defendants have taken substantial

liberties in summarizing Investigator Wheelis’s testimony. He did not, as Defendants

contend, admit to fabricating the number of people entering an exiting the room. To the

contrary, Investigator Wheelis testified as follows:

              Q. . . . you had stated in your arrest affidavit that you
              observed between 13 and 15 people go in and out of the
              hotel room, correct?

              A. Yes, sir, that’s correct.

              Q. But that didn’t happen, correct?

              A. No, that did happen.

              Q. Oh, you’re saying between 13 and 15 people went in and
              out of that hotel room?


                                             40
A. Correct.

Q. You have not had an opportunity to look at the dash cam
video that shows only three people going into that room?

A. I have.

Q. And so how do you rectify the dash cam video showing
three and your affidavit saying between 13 and 15?

A. Well, from my vantage point, which was across the street,
could incorporate one person had a red shirt on, was that
person going back in, going back out. I had saw at
least those many suggests, people, or individuals, going in
and out of this room. So where I stood and my vantage
point, if they were the same people I don't know; however, if
-- I would be untruthful if I later on saw that video and says,
oh, you know what, there’s five people going in there. My
first observations, that’s what I did observe. Now, when you
look at the video, yeah, there are I guess three or four of the
same people; however, from my vantage point, I couldn’t tell
that.

Q. So you didn’t mention anything about having a difficult
vantage point in your affidavit, did you? Yes or no, please?

A. No, I didn’t.

Q. Okay. You didn’t mention about any -- by any about not
being able to see the door or people going in the and out of
that room in your affidavit?

A. That’s correct.

Q. You didn’t give the judicial officer who you gave this
affidavit to any indication that you had any problem seeing
how many people went in and out of that room, did you?

A. No.

Q. Okay. And of course now that you’ve seen the dash cam
video, you can say that there were not 13 to 15 people that
went in and out of that room, correct?



                              41
                 A. Well, I guess if you look at it, I guess that’s how you
                 interpret that. So again, I re-emphasize, were they the same
                 people? I don’t know. I couldn’t say, hey, this person had a
                 white shirt on, oh, he’s coming back out, now he’s going
                 back in, that’s No. 2, or No. 3. I couldn’t incorporate that in
                 my observations.

(Tr. II at 121–23.)

       At best, Investigator Wheelis’s testimony demonstrates that he was mistaken or

negligent in describing the number of people who entered or left the motel room.

However, nothing from Investigator Wheelis’s testimony suggests that he knew his

statements in the affidavit were false at the time he made them, or that he recklessly

disregarded the truth. See United States v. Ozar, 50 F.3d 1440, 1445–46 (8th Cir.

1995) (recognizing that the suppression issue should turn on what was in the

government’s affidavits, not on what defendants assert with the benefit of hindsight the

government should have known). Because Defendants have failed to make “a

substantial preliminary showing that a false statement knowingly and intentionally, or

with reckless disregard for the truth, was included by the affiant in the warrant affidavit,”

they are not entitled to a Franks hearing. See Franks, 438 U.S. at 155–56; Owens, 882

F.2d at 1499 (“It is not enough to show . . . that an affiant’s negligence or innocent

mistake resulted in false statements in the affidavit.”).

       Moreover, even if the Court ignored Investigators Wheelis’s challenged

statements altogether, there is still ample probable cause underlying each of the

Challenged Warrants. As explained in Part II.B.2, K-9 Puck alerted and gave a final

indication to the odor of narcotics in the 2019 Charger. 16 This fact alone supports the


       16
            Defendants contention that the warrants are “legally insufficient because they relied on

                                                 42
Magistrate Judge’s conclusion that the search warrant for the 2019 Charger was

supported by probable cause. (See ECF No. 108-1 at 8 (“Investigator Dortch then

deployed K9 ‘Puck’ inside of the vehicle where he alerted and indicated to the odor of a

controlled substance near the front passenger seat and glove compartment.”).) The

narcotics and stolen firearm obtained from the 2019 Charger likewise provide ample

probable cause for the Arrest Warrant. (See ECF No. 108-3 at 10–12.) 17 As such, a

Franks hearing is unnecessary because Defendants cannot show that the affidavits,

“purged of [their] falsities, would not be sufficient to support a finding of probable

cause.” Kennedy, 131 F.3d at 1376.

                                      IV. CONCLUSION

       For the reasons stated above, the Court ORDERS as follows:

1.     Defendants’ Joint Motion to Dismiss Indictment Or In The Alternative To

       Suppress Evidence and Request for Oral Argument (ECF No. 68) is GRANTED

       IN PART and DENIED IN PART, as set forth above;

2.     The evidence obtained on the SD Card is hereby SUPPRESSED;

3.     Defendants’ Joint Motion Requesting a Franks Hearing (ECF No. 108) is

       DENIED; and

4.     The Court will enter a separate Order resetting the trial date and the Final Trial

       Preparation Conference.




the result of the dog sniff, which was unreliable and could not provide probable cause for the
search” (ECF No. 112 at 1–2) is unavailing for the same reasons set forth in Part II.B.2.
       17
           For the same reason, even ignoring the descriptions of the SD card’s evidence, there
is sufficient probable cause underlying the Arrest Warrant.

                                               43
Dated this 10th day of May, 2021.

                                         BY THE COURT:



                                         ______________________
                                         William J. Martinez
                                         United States District Judge




                                    44
